 'In the Matterof BISBEELINSEED COMPANYandUNITED STEELWORKERSOF AMERIOA, C. I. O.Case No. 13 R-2504.-Decided September 11, 1944Mayer, Mayer, Austrian cC Platt, by Mr. I.I. TempletonBrown,ofChicago, Ill., for the Company.'Mr. S. E. Perish,of Harvey, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofBisbee Linseed Company, Chicago Heights, Illinois, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert B. Rissman, Trial Ex-aminer.Said hearing was held at Chicago, Illinois, on August 28,1944.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.1HE BUSINESSOF THE COMPANYBisbee Linseed Company is a Delaware corporation with its princi-pal place of business at Philadelphia, Pennsylvania.We are here con-cerned with its plant at Chicago Heights, Illinois, where it is engagedin the manufacture of linseed oil and cakes from flaxseed.DuringJuly 1944 the Company purchased raw materials valued in excess of58N.L R.B,No 38190 BISBEE LINSEEDCOMPANY191$100,000 for use at its-Cliicago Heights plant, over 95 percent of-whichwas shipped to it from points outside the State of Illinois.Duringthe same period the Company sold products from its Chicago Heightsplant valued in excess of $150,000, over 60 percent of which was ship-ped to points 'outside' the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Steelworkers of Americaisa labor organization affiliatedwith the Congressof Industrial Organizations,admitting to member-ship employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring July 1944, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-'pany's employees at the Chicago Heights plant. The Company refusedthis request until such time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence"at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT«Te find, in substantial agreement with the parties, that all produc-tion and maintenance employees at the Chicago Heights plant of theCompany, excluding engineers-guards, watchmen, the shipping clerk,office employees, laboratory technician, superintendent, assistant super-intendent, all foremen, and any other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among1The Field Examiner reported that the Union presented 43 membership application cards.These are approximately 60 employees in the appiopiiate unit. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bisbee LinseedCompany, Chicago Heights, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees' who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Steelworkers of America,C. 1. 0., for the purposes of collectivebargaining.